ADAMS, Circuit Judge,
concurring:
Although there is serious doubt in my mind whether the decision by HUD to approve the West Philadelphia project was a wise one, the issue before us does not involve the wisdom of the agency’s action, as the Court might view it. Rather, it is a much more limited question.
The Administrative Procedure Act, 5 U.S.C. § 706(2)(A), provides that an agency decision is to be overturned only if it is “arbitrary, capricious, an abuse of discretion or otherwise not in accordance with law.” And in Citizens to Preserve Overton Park v. Volpe, 401 U.S. 102, 415, 91 S.Ct. 814, 823, 28 L.Ed.2d 136 (1971), the Supreme Court declared that in a situation like this one the judiciary is to determine
whether there has been a clear error of judgment . . . Although this inquiry into the facts is to be searching and careful, the ultimate standard of review is a narrow one. The Court is not empowered to *880substitute its judgment for that of the agency.1
Since I cannot say, on the basis of the record before us, that HUD has acted arbitrarily or capriciously, has abused its discretion, or committed a clear error of judgment, I agree with the majority that the action of the agency may not be set aside.

. As Justice Frankfurter stated in S.E.C. v. Chenery, 318 U.S. 80 at 94, 63 S.Ct. 454 at 462, 87 L.Ed. 626 (1942), a landmark administrative law case:
“If the action rests upon an administrative determination — an exercise of judgment in an area which Congress had entrusted to an agency — of course it must not be set aside because the reviewing court might have made a different determination were it empowered to do so.”